Determination of respondent Commissioner, dated November 22, 2005, terminating petitioner’s employment as a correction officer, *363unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Edmead, J.], entered June 26, 2006) dismissed, without costs.
The substantial evidence issue raised in the petition has since been abandoned, and petitioner now presses only claims that the administrative hearing resulting in the challenged determination was procedurally flawed. Although we nonetheless retain the matter in the interests of judicial economy (see Matter of Sylvester v Goord, 24 AD3d 841 [2005]), petitioner’s procedural arguments are unpreserved and would not, even if they could be reached (see Matter of Khan v New York State Dept. of Health, 96 NY2d 879 [2001]), warrant annulment of respondent’s determination. Concur—Mazzarelli, J.P, Friedman, Buckley, Catterson and Malone, JJ.